Exhibit 10.2

FOURTH AMENDMENT AGREEMENT, dated as of February 28, 2017 (this “Fourth
Amendment Agreement”), between CM FINANCE SPV LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands, as
issuer (the “Issuer”); and STATE STREET BANK AND TRUST COMPANY, a Massachusetts
trust company, as trustee (in such capacity, together with its permitted
successors and assigns in the trusts under the Indenture, the “Trustee”) and,
solely as expressly specified in the Indenture, in its individual capacity (the
“Bank”).

WHEREAS, the Issuer, the Trustee and the Bank have previously entered into that
certain Third Amended and Restated Indenture, dated as of July 20, 2015 (the
“Original Indenture”), between the Issuer, the Trustee and the Bank.

WHEREAS, the parties agree that this Fourth Amendment Agreement shall constitute
a supplemental indenture for purposes of Article VIII of the Indenture and wish
to amend and restate the Original Indenture by entering into this Fourth
Amendment Agreement.

WHEREAS, Section 8.2 of the Original Indenture provides that the Original
Indenture may be amended for a purpose not permitted under Section 8.1 of the
Original Indenture, with the written consent of each Holder and the Collateral
Manager.

WHEREAS, the Issuer has requested (i) that, pursuant to and in accordance with
the terms and conditions of this Fourth Amendment Agreement, the Trustee agree
that the Original Indenture shall be amended and restated in the form of the
Fourth Amended and Restated Indenture, dated as of February 28, 2017 (as
attached hereto as Exhibit A, the “Indenture”), between the Issuer, the Trustee
and the Bank, and (ii) that each Holder and the Collateral Manager consent to
such amendment and restatement.

ACCORDINGLY, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Original Indenture.

 

2. Amendments

With effect from and including the Effective Date (as defined in Section 3 of
this Fourth Amendment Agreement), the Original Indenture shall be amended and
restated so that it shall be read and construed as set out in the Indenture
attached hereto as Exhibit A.



--------------------------------------------------------------------------------

3. Conditions Precedent to Effective Date

This Fourth Amendment Agreement shall become effective on and as of the date
(the “Effective Date”) on which each of the following conditions precedent shall
have been satisfied:

 

(a) Fourth Amendment Agreement. This Fourth Amendment Agreement shall have been
duly executed and delivered by each party hereto.

 

(b) Amendments to Transaction Documents. An amended and restated Collateral
Management Agreement (the “Amended CMA”) shall have been duly executed and
delivered by each party to the Collateral Management Agreement.

 

(c) Representations and Warranties. Each of the representations and warranties
contained in the Indenture, this Fourth Amendment Agreement and the Amended CMA
is true and correct on and as of the Effective Date with the same force and
effect as if made on and as of the Effective Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(d) Officer’s Certificates of the Issuer. The Trustee shall have received in
form and substance reasonably satisfactory to the Trustee the following
Officer’s certificates of the Issuer:

 

  (i) An Officer’s certificate of the Issuer, dated as of the date hereof,
(A) evidencing the authorization of the execution and delivery on behalf of the
Issuer of (1) this Fourth Amendment Agreement; (2) the Amended CMA; and (3) such
related documents as may be required for the purpose of the transactions
contemplated in the Indenture, this Fourth Amendment Agreement and the Amended
CMA; and (B) certifying that (1) the copies of the Authorizing Resolution and
Constitutive Documents attached thereto are, in each case, a true and complete
copy thereof; (2) such authorizations have not been amended or rescinded and are
in full force and effect on and as of the date hereof; and (3) the Officers of
the Issuer authorized to execute and deliver such documents hold the offices and
have the signatures indicated thereon.

 

  (ii) An Officer’s certificate of the Issuer, dated as of the date hereof,
stating that, to the Officer’s knowledge, (A) the Issuer is not in default under
the Original Indenture; (B) all conditions precedent provided in the Original
Indenture relating to the entry into this Fourth Amendment Agreement and the
Indenture have been satisfied or waived; and (C) all of its representations and
warranties contained in the Indenture, this Fourth Amendment Agreement and the
Amended CMA are true and correct as of the date hereof.

 

- 2 -



--------------------------------------------------------------------------------

4. Representations and Warranties; Covenants; other Agreements

 

(a) Each party hereto represents and warrants that this Fourth Amendment
Agreement has been duly and validly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.

 

(b) From time to time, each of the parties hereto will promptly execute and
deliver all such further instruments, certificates and documents, and take all
such further actions as any one of them may deem to be necessary, advisable,
convenient or proper to carry out the intent of this Fourth Amendment Agreement
and the Indenture.

 

(c) For the purposes of this Fourth Amendment Agreement: (i) each of the
Trustee, the Collateral Manager and each Holder, by executing and delivering a
counterpart of this Fourth Amendment Agreement, hereby waives any right under
the Transaction Documents to prior notice of this Fourth Amendment Agreement;
(ii) each Holder and the Collateral Manager, by executing and delivering a
counterpart of this Fourth Amendment Agreement, hereby provides their written
consent to the execution of this Fourth Amendment Agreement and the Amended CMA,
by the Trustee and the Issuer (pursuant to, in the case of this Fourth Amendment
Agreement, Section 8.2 of the Original Indenture); (iii) each of the Issuer, the
Collateral Manager and each Holder, by executing and delivering a counterpart of
this Fourth Amendment Agreement, hereby agrees that the execution of this Fourth
Amendment Agreement is authorized and permitted by the Original Indenture and
that all conditions precedent thereto have been satisfied and that, for all
purposes under the Original Indenture (including Section 8.3(b) thereof), the
Trustee shall be permitted to rely on this Section 4(c), and shall be fully
protected in so relying on this Section 4(c), in lieu of an Opinion of Counsel;
and (iv) each of UBS AG, London Branch and CM Finance Inc., as successor to CM
Finance LLC, by executing and delivering a counterpart of this Fourth Amendment
Agreement, hereby represents that it is the beneficial owner of Notes having an
aggregate principal amount as indicated below:

 

Holder

   Aggregate Principal
Amount of Class A Notes  

UBS AG, London Branch

  

CM Finance Inc.

  

 

5. Miscellaneous

 

(a) Successors and Assigns. This Fourth Amendment Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. No person or entity other than the parties
hereto and their respective successors and permitted assigns shall have any
rights under this Fourth Amendment Agreement.

 

(b) Entire Agreement. This Fourth Amendment Agreement constitutes the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communication and prior writings (except as otherwise
provided herein) with respect thereto.

 

- 3 -



--------------------------------------------------------------------------------

(c) Headings. The headings used in this Fourth Amendment Agreement are for
convenience of reference only and are not to affect the construction of or to be
taken into consideration in interpreting this Fourth Amendment Agreement.

 

(d) Governing Law. This Fourth Amendment Agreement shall be construed in
accordance with, and this Fourth Amendment Agreement and any matters arising out
of or relating in any way whatsoever to this Fourth Amendment Agreement (whether
in contract, tort or otherwise) shall be governed by, the law of the State of
New York.

 

(e) Jurisdiction. With respect to any suit, action or proceedings relating to
this Fourth Amendment Agreement or any matter between the parties arising under
or in connection with this Fourth Amendment Agreement (“Proceedings”), each
party irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in the Borough of Manhattan and the
United States District Court for the Southern District of New York, and any
appellate court from any thereof; and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Fourth Amendment Agreement precludes any party from bringing
Proceedings in any other jurisdiction, nor will the bringing of Proceedings in
any one or more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

 

(f) Waiver of Jury Trial Right. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDINGS. Each party hereby (a) certifies that no
representative, agent or attorney of any other has represented, expressly or
otherwise, that such other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver; and (b) acknowledges that it has been induced to
enter into this Fourth Amendment Agreement by, among other things, the mutual
waivers and certifications in this paragraph.

 

(g) Counterparts. This Fourth Amendment Agreement (and each amendment,
modification and waiver in respect of this Fourth Amendment Agreement) may be
executed and delivered in any number of counterparts (including by e-mail (PDF)
or facsimile), each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, and each of the parties
hereto may execute this Fourth Amendment Agreement by signing any such
counterpart. Delivery of an executed counterpart of this Fourth Amendment
Agreement by e-mail (PDF) or facsimile shall be deemed to constitute due and
sufficient delivery of such counterpart.

 

(h)

Severability. If any term, provision, covenant or condition of this Fourth
Amendment Agreement, or the application thereof to any party hereto or any
circumstance, is held to be unenforceable, invalid or illegal (in whole or in
part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Fourth Amendment Agreement,
modified by the deletion of the unenforceable, invalid or illegal portion (in
any relevant jurisdiction), will continue in full force and effect, and such

 

- 4 -



--------------------------------------------------------------------------------

  unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Fourth Amendment Agreement, so long as this
Fourth Amendment Agreement, as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the deletion of such portion of this Fourth Amendment Agreement, will
not substantially impair the respective expectations or reciprocal obligations
of the parties or the practical realization of the benefits that would otherwise
be conferred upon the parties.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment
Agreement to be duly executed and delivered by their respective signatories
thereunto duly authorized as of the date first written above.

 

CM FINANCE SPV LTD., as Issuer By:  

 

Name:   Title:  

STATE STREET BANK AND TRUST COMPANY,

as Trustee and as Bank

By:  

 

Name:   Title:  

CM INVESTMENT PARTNERS LLC (as successor to CM Investment Partners, L.P.),

as Collateral Manager

By: MMCMIP LLC, as Managing Member By:  

 

Name:   Title:   MMCMIP Designee

UBS AG, LONDON BRANCH,

as Holder of Notes

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Fourth Amendment Agreement



--------------------------------------------------------------------------------

CM FINANCE INC. (as successor by merger to CM FINANCE LLC), as Holder of Notes
By:                                        
                                                Name:   Title:  

 

Fourth Amendment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FOURTH AMENDED AND RESTATED INDENTURE

 

Exhibit A